                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

GARY LEON WEBSTER                                                                       PLAINTIFF
ADC #114018

v.                                NO: 3:19-CV-00272-LPR

JAY EBBERT                                                                            DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Gary Leon Webster’s complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       So adjudged this 26th day of November, 2019.



                                                      Lee P. Rudofsky
                                                      UNITED STATES DISTRICT JUDGE
